DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
As a result of the response filed on October 28, 2021, claims 1-20 are pending. No claims have been amended since the last stage of prosecution.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 27, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The Amendment to the Specification at Paragraph [0002] correct references to prior filed related applications. This Amendment is accepted and entered. 

Response to Arguments
Applicant's arguments filed October 28, 2021 have been fully considered but they are not persuasive. It is argued that the reference of Bradski (US 2016/0026253 A1) does not anticipate the elements of independent claim 1, 11 and 20, specifically that of “wherein the optical assembly is configured to:

The Office respectfully disagrees with the above assertions. As previously cited, Bradksi explicitly discloses both a beamsplitter (Fig. 5A-H, transmissive beamsplitter, #104) and at least one reflector (Fig. 6A-6B, curved reflective surfaces #126/128/130) wherein the reflectors reflect the first light (Fig. 6, Detailed Description, [0237]) and then at the beam splitter before outputting the light (See Fig. 5A-5H, since the beamsplitter is defined as the outside surface of the substrate, the beam splitter reflects the light before exit; See also Detailed Description [0225], “…resultant exit angle at the surface of the substrate 108”), the reference teaches the disputed feature of “wherein the optical assembly is configured to: receive first light at the first surface, and reflect the first light at the reflector and subsequently at the beam splitter before outputting the first light from the reflector..”. Furthermore, Bradski also clearly discloses the elements of “outputting the first light from the reflector” or “…transmitted through the optical assembly at a first optical power” since it is both inherent and necessary that the light exits the reflectors and optical assembly, and at a particular optical power (Detailed Description, [0234], “The rays may be reflected from a series of reflective surfaces (126, 128, 130, 132, 134, 136) which may partially reflect and partially transmit incoming light so that the light may be shared across the group of reflective surfaces (126, 128, 130, 132, 134, 136) approximately equally. With a small lens 138 placed at each exit point from the waveguide 124, the exiting light rays may be steered through a nodal point and scanned out toward the eye 58 to provide an array of exit pupils, or the functional equivalent of one large exit pupil that is usable by the user as he or she gazes toward the display system”).
Next, Applicant separately argues the elements of dependent claims 2 and 12, particularly with regard to the element of “an optical retarder disposed between the beam splitter and the reflector”. It is contended that a waveguide cannot be interpreted as a retarder or even an optical type of waveplate, because a waveguide can be configured for confining and directing non-optical electromagnetic waves. (Applicant Remarks at pg. 11). 
The above argument goes against the tenets of patent law and Broadest Reasonable Interpretation (BRI). Whether a waveguide could be configured for directing other different types of electromagnetic waves is not salient to its reading upon the claim element. The waveguide cited in the Bradski reference is clearly used for the guiding of light, which is within the same as the field of endeavor as the instant invention. Next, based on accepted plain meaning definitions of waveguide, a waveguide is “a device (such as a duct, coaxial cable, or glass fiber) designed to confine and direct the propagation of electromagnetic waves (such as light)” (https://www.merriam-webster.com/dictionary/waveguide). Next, a waveplate or retarder is defined as an optical device that alters the polarization state of a light wave traveling through it (https://en.wikipedia.org/wiki/Waveplate). Thus, based on the same references of definition used by Applicant,  i.e. Merriam Webster and Wikipedia, the cited waveguide in Bradksi is used to propagate light and is an optical type of waveplate that affects the polarization of the light passing through it (See further, Detailed Description, [0221], “…the reflectors may separate content by other means, such as polarization selectivity or wavelength selectivity”). As such, it reads upon the element “an optical retarder disposed between the beam splitter and the reflector” as claimed in claims 2 and 12.
For the foregoing reasons, the rejection grounds are maintained for all pending claims 1-20. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradski, United States Patent Application Publication No. US 2016/0026253 A1.
Regarding claim 1, Bradski disclose an optical assembly (Figs. 6A-6B) comprising:
 a substrate having a first surface and a second surface opposite the first surface (Fig. 6A-6B, substrate, #124), the first surface having a first curved profile and the second surface having a second curved profile and being parallel with the first surface (Fig. 6A-6B, lens, #138; curved reflective surfaces #126/128/130; Detailed Description, [0234-0236], “Referring to FIG. 6B, a somewhat similar configuration is depicted wherein a plurality of curved reflective surfaces (148, 150, 152, 154, 156, 158) may be utilized to effectively combine the lens (element 138 of FIG. 6A) and reflector (elements 126, 128, 130, 132, 134, 136 of FIG. 6A)”); 
a beam splitter on the first surface and conforming with the first curved profile of the first surface (Fig. 5A-5H, transmissive beamsplitter, #104; Figs. 6A, Description of Drawings, [0025-0026]; Detailed Description, [0220], “Referring to FIG. 5A, in a simplified example, a transmissive beamsplitter substrate 104 with a 45-degree reflecting surface 102 directs incoming radiation 106, which may be output from a lens (not shown), through the pupil 45 of the eye 58 and to the retina 54”); and 
(Fig. 6A-6B, curved reflective surfaces #126/128/130), wherein the optical assembly is configured to:
 receive first light at the first surface, and reflect the first light at the reflector and subsequently at the beam splitter before outputting the first light from the reflector, whereby the first light is transmitted through the optical assembly at a first optical power (Detailed Description, [0237], “The curved reflective surfaces (148, 150, 152, 154, 156, 158) may be various curved configurations selected to both reflect and impart angular change, such as parabolic or elliptical curved surfaces. With a parabolic shape, a parallel set of incoming rays will be collected into a single output point; with an elliptical configuration, a set of rays diverging from a single point of origin are collected to a single output point. As with the configuration of FIG. 6A, the curved reflective surfaces (148, 150, 152, 154, 156, 158) preferably partially reflect and partially transmit so that the incoming light is shared across the length of the waveguide 146. The curved reflective surfaces (148, 150, 152, 154, 156, 158) may comprise wavelength-selective notch reflectors, half silvered mirrors, or other reflective configurations. In another embodiment, the curved reflective surfaces (148, 150, 152, 154, 156, 158) may be replaced with diffractive reflectors that reflect and also deflect.”); and
 transmit second light through the optical assembly without reflection at the reflector, wherein the second light is transmitted through the optical assembly at a second optical power that is less than the first optical power (Detailed Description, [0234-0237]—“since reflective surfaces partially reflect and partially transmit, the embodiments disclose the possibility of transmission without reflection ; See Detailed Description, [0235], “For virtual reality configurations wherein it is desirable to also be able to see through the waveguide to the real world 144, a similar set of lenses 139 may be presented on the opposite side of the waveguide 124 to compensate for the lower set of lenses; thus creating a the equivalent of a zero-magnification telescope”; [0251-0252], optical power of lenses; See also Detailed Description, [0396]). 

Regarding claim 2, Bradski discloses an optical assembly further comprising an optical retarder disposed between the beam splitter and the reflector (See inter alia, Detailed Description, [0226], “For instance, substrate 108 may act as a planar waveguide, propagating the light carrying image information 106 by total internal reflection. Light may also reflect from one or more surfaces of the substrate 108 from a partially reflective coating, a wavelength-selective coating, an angle-selective coating, and/or a polarization-selective coating.”; See also Figs. 6A-6B; Detailed Description, [0234]; waveguide, #124—Examiner’s note: A waveguide is an optical type of waveplate, which is also known as a retarder)

Regarding claim 3, Bradski discloses wherein the second optical power is zero (See Detailed Description, [0235], “For virtual reality configurations wherein it is desirable to also be able to see through the waveguide to the real world 144, a similar set of lenses 139 may be presented on the opposite side of the waveguide 124 to compensate for the lower set of lenses; thus creating a the equivalent of a zero-magnification telescope” Detailed Description, [0396], “To prevent the eye from being presented with distortions due to the lenses when viewing through to the real world, a second lens array may be added on the side of the aperture or lens array opposite of the side nearest the eye to compensate and provide the view-through illumination with basically a zero power telescope configuration.”). 
 (Detailed Description, [0234-0237]; Detailed Description, [0251-0252]).

Regarding claim 5, Bradski discloses wherein: 
the first light received at the first surface is propagating in a first direction (Detailed Description, [0234-237]); 
the first light is output from the reflector in a second direction that is different from the first direction  (Detailed Description, [0237], “The curved reflective surfaces (148, 150, 152, 154, 156, 158) may be various curved configurations selected to both reflect and impart angular change, such as parabolic or elliptical curved surfaces. With a parabolic shape, a parallel set of incoming rays will be collected into a single output point; with an elliptical configuration, a set of rays diverging from a single point of origin are collected to a single output point. As with the configuration of FIG. 6A, the curved reflective surfaces (148, 150, 152, 154, 156, 158) preferably partially reflect and partially transmit so that the incoming light is shared across the length of the waveguide 146. The curved reflective surfaces (148, 150, 152, 154, 156, 158) may comprise wavelength-selective notch reflectors, half silvered mirrors, or other reflective configurations. In another embodiment, the curved reflective surfaces (148, 150, 152, 154, 156, 158) may be replaced with diffractive reflectors that reflect and also deflect.”); 
the second light received at the first surface is propagating in a third direction (see Figs 5-6 and Detailed Description, [0234-237]; See also Fig. 19A and Detailed Description, [0396-0401]); and
 the second light is output from the optical assembly in a fourth direction substantially parallel to the third direction (Fig. 6A-6B, partially transmitted light is going in substantially parallel direction Detailed Description, [0234-0237]; See alternatively, Fig. 13G--some light is passing through optical system 372 and going in same direction and some are being output in different direction; Detailed Description, [0372]). 
Regarding claim 6, Bradski discloses wherein the optical assembly is configured to transmit the second light without significant optical aberration (Detailed Description, [0234-0237], “For virtual reality configurations wherein it is desirable to also be able to see through the waveguide to the real world 144, a similar set of lenses 139 may be presented on the opposite side of the waveguide 124 to compensate for the lower set of lenses; thus creating a the equivalent of a zero-magnification telescope”; Detailed Description, [0396]).
Regarding claim 7, Bradski discloses  wherein: 
the first light received at the first surface has a first polarization (Fig. 19A, Detailed Description, [0397]), “In another embodiment, rather than physically blocking light for occlusion and creation of darkfield perception, the light may be bent or redirected. Or, a polarization of the light may be changed if a liquid crystal layer is utilized. For example, in one variation, each liquid crystal layer may act as a polarization rotator such that if a patterned polarizing material is incorporated on one face of a panel, then the polarization of individual rays coming from the real world may be selectively manipulated so they catch a portion of the patterned polarizer”);
 the first light output from the reflector has a second polarization that is different from the first polarization  (Fig. 19A, Detailed Description, [0397]);
 the second light received at the first surface has a third polarization different from each of the first polarization and second polarization (Detailed Description, [0397]; individual rayts from real world have different polarizations); and
 the second light output from the optical assembly has the second polarization (Detailed Description, [0397-0400], “As shown in FIG. 19A, a lens (518) is taking light from the real world 144 and focusing it down to an image plane 520. If a DMD (or other spatial attenuation device) 522 is placed at the focal length of the lens (e.g., at the image plane 520), the lens 518 utilizes the light coming from optical infinity and focus it onto the image plane 520. Then the spatial attenuator 522 may be utilized to selectively block out content that is to be attenuated.”). 

Regarding claim 8, Bradski wherein the reflector is configured to reflect or transmit light incident thereon depending on its polarization (Detailed Description, [0237], “The curved reflective surfaces (148, 150, 152, 154, 156, 158) may be various curved configurations selected to both reflect and impart angular change, such as parabolic or elliptical curved surfaces. With a parabolic shape, a parallel set of incoming rays will be collected into a single output point; with an elliptical configuration, a set of rays diverging from a single point of origin are collected to a single output point. As with the configuration of FIG. 6A, the curved reflective surfaces (148, 150, 152, 154, 156, 158) preferably partially reflect and partially transmit so that the incoming light is shared across the length of the waveguide 146.”; See also Detailed Description, [0397]). 
Regarding claim 9, Bradski disclose wherein the substrate has a substantially uniform thickness (See Figs. 5-6, substrate, #108/124 depicted as uniform rectangular shape). 
Regarding claim 10, Bradski discloses wherein the first curved profile and the second curved profile are concentric spherical profiles (Fig. 6B, curved reflective surfaces, #148/150/152; See also; Detailed Description, [0487]). 
Regarding claim 11, Bradski disclose a display device comprising: a display configured to output image light and configurable to transmit ambient light (Fig. 6A-6B, display, #140; Detailed Description, [0234]); and an optical assembly including the elements of claim 1. Thus, claim 11 is rejected in the same manner as claim 1 with the relevant sections of Bradski. 

	Regarding claim 13, this is met by the rejection to claim 6.


	Regarding claim 14, this is met the rejection to claim 3.


	Regarding claim 15, this is met the rejection to claim 4.


Regarding claim 16, this is met by rejection to claim 5. 


Regarding claim 17, this is met by the rejection to claim 7.


	Regarding claim 18, this is met by the rejection to claim 8.


	Regarding claim 19, Bradski discloses wherein the display device is a head-mounted display device (Detailed Description, [0180], “Users interact with one or more digital worlds using some type of a local computing device, which is generally designated as a user device 12. Examples of such user devices include, but are not limited to, a smart phone, tablet device, heads-mounted display (HMD),…”). 
Regarding claim 20, Bradski discloses a method of transmitting light through an optical assembly (Detailed Description, [0238], Figs. 5-7), the method and optical assembly comprising both the structural and functional aspects of claim 1. Thus, claim 20 is rejected under the same relevant sections as claim 1 with Bradski. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/KWIN XIE/Primary Examiner, Art Unit 2626